DISSENTING OPINION
GaReett, Judge:
I am unable to agree to the conclusion reached by the majority.
As I interpret the Tariff Act of 1930 the provision of section 483, appearing in Title IV thereof, to the effect that all merchandise imported, for the purpose of administering the act, shall be held to be the property of the person to whom same is consigned, is a general rule applicable to all pertinent paragraphs of all titles of the law, unless some particular paragraph is so worded as to make a different rule applicable. Such I understand to be the view of the majority of the members of this court, and the majority opinion in this case does not seem to hold otherwise but does give to -paragraph 1506 a construction which eliminates it from that general rule.
I find nothing in the language of the paragraph which appears to me to justify such a construction.
I do agree that—
the provisions of said section 483 were clearly intended for the benefit and protection of the Government, to simplify the collection of revenue,
and it seems to me that to disregard its plain and mandatory terms may open a Pandora’s box for those charged with the administration of the customs laws.
*344Upon the assumption that the principal object of the admission of breeding stock duty free is to improve the breed of domestic animals I am unable to see where in the transaction at issue the Government suffers in any wise by admitting this shipment free. It is true, of course, that the right to make a duty-free importation is limited to citizens of the United States, but they may be imported for use by the importer himself, for breeding purposes, or “for sale for such purposes.” There is no requirement that, if sold, the sale shall be to an American citizen. I apprehend they might be sold to any person, whether citizen or alien, without becoming subject to duty, and that it is immaterial for tariff purposes whether the title to the animals passes before or after importation. I can not conceive that it is the duty of the collector of customs to ascertain actual ownership. The collector is concerned only with the proper enforcement of the customs laws and not -with questions of title. For all the purposes in which he has an official interest, the statute declares who the owner is. The dangers and difficulties in administration which the majority decision may lead to, if taken as a precedent, to my mind far outweigh the importance of the few dollars duty on the involved importation which admittedly was made for the very purpose specified in the statute, that of breeding, and made, upon the face of the official papers, by a citizen of the United States.
Furthermore, it is noted the first and second provisos of said paragraph 1506 read:
* * * Provided, That no such animal shall be admitted free unless pure bred of a recognized breed and duly registered in a book of record recognized by the Secretary of Agriculture for that breed: Provided further, That the certificate of such record and pedigree of such animal shall be produced and submitted to the Department of Agriculture, duly authenticated by the proper custodian of such book of record, together with an affidavit of the owner, agent, or importer that the animal imported is the identical animal described in said certificate of record and pedigree * * *.
By using the words “owner, agent, or importer,” which I have italicized, in the foregoing quotation the Congress seems to me to have clearly indicated that the importer need not necessarily be the actual owner.
In my opinion -the contention of appellants should be sustained.
Hatfield, Judge, concurs in the dissent.